Title: Resolutions on Western Law Enforcement and Mississippi Navigation, 3 November 1784
From: Madison, James
To: 


Editorial Note
Indian unrest and rumors of Spanish intrigue on the western frontier cast a shadow over the General Assembly sessions late in 1784. Virginians were moving into areas roamed by peaceable tribes and committing depredations that could only lead to retaliation, while word drifted eastward of provocative moves in the Ohio Valley that might bring an open clash between Virginians and Spaniards. JM was acutely aware of this western ferment and reported that the lawmakers sought the “means of obviating these dangers” while the reckless talk of men living on the frontier led the delegates in Richmond to believe that “we are every day threatened by the eagourness of our disorderly Citizens for Spanish plunder & Spanish blood” (JM to Monroe, 14 and 27 Nov. 1784). The later circumstance was the direct cause of House debates concerning lawlessness in the Kentucky district, followed by passage of resolutions that recognized the dual nature of the problem. Fugitive Americans had to be punished, but Spain also had to understand that the sword of law cut both ways. Virginians had rights as well as responsibilities. Thus Virginia would surrender lawbreakers to Spain, but the subjects of Charles III needed to understand that American rights pertaining to navigation of the Mississippi would never be surrendered.
American rights to the Mississippi were involved in delicate negotiations with the Spanish court that dragged on for years, but the matter of turning Virginians who broke the law over to a foreign power was an immediate concern. JM served on a committee charged with implementing the euphemistically titled law-and-order resolution on western tranquillity, and on 12 November a draft was offered to the House which caused prolonged debate. The solution finally agreed upon by the slenderest of margins interposed the authority of Congress and shifted the ultimate decision on extradition of international lawbreakers from state to national officials. See JM’s Preamble and Portion of an Extradition Bill (26 Nov. 1784).
 
[3 November 1784]
Resolved, that it is the opinion of this committee, That for preserving the tranquillity of our western inhabitants, speedy and exemplary punishment ought to be inflicted on every person doing injury to the subjects of Spain or the Indians in that quarter; and that proper laws for that purpose ought to be enacted.
Resolved, that it is the opinion of this committee, That it is essential to the prosperity and happiness of the western inhabitants of this Commonwealth, to enjoy the right of navigating the river Mississippi to the sea, and that the delegates representing this State in Congress, ought to be instructed to move that honorable body to give directions, (unless the same have already been given to the American ministers in Europe) to forward negotiations to obtain that end, without loss of time.
